        Case 2:07-cr-20099-JWL Document 1153 Filed 12/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                              Case No. 07-20099-04-JWL


Yehia Hassen,

                     Defendant.

                                  MEMORANDUM & ORDER

       The court recently denied defendant’s motion for compassionate release. Defendant now

asks the court to appoint counsel for him to assist in appealing the court’s order denying the motion

for compassionate release. The motion is denied. There is no constitutional right to counsel

beyond the direct appeal of a conviction. Swazo v. Wyo. Dep't of Corrs., 23 F.3d 332, 333 (10th

Cir. 1994); Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Moreover, there are no legal or

factual issues contained within defendant’s motion for compassionate release that might warrant

the assistance of counsel on appeal. Lastly, the motion for compassionate release reflects that

defendant is able to articulate his arguments clearly and coherently.


       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Hassen’s motion for

appointment of counsel for appeal (doc. 1152) is denied.



       IT IS SO ORDERED.
Case 2:07-cr-20099-JWL Document 1153 Filed 12/04/20 Page 2 of 2




Dated this 4th day of December, 2020, at Kansas City, Kansas.



                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                       2
